Cunningham, J.
(dissenting) : I do not find myself able to agree with the conclusion in the foregoing opinion. In my judgment, when a case gets to this court under the provisions of section 5999 it is to be examined upon its merits. The requirement of that section that “said court shall examine the record, including the evidence, and render such judgment as shall be just and proper in the premises,” demands of us something more than simply an examination to see if any error of law has been committed by the court below; it requires of us an examination of the evidence, to the end that-a just judgment thereon *200may be rendered. The expression “may institute proceedings in error in the supreme court as in other civil cases” simply indicates the practice which shall obtain in getting the case here, and not the course that shall be pursued once it is here. The construction adopted by the court leaves the requirement “said court shall examine the record, including the evidence,” utterly without meaning and useless, as the duty to examine for errors of law follows without that part of the sentence. Nor do I think the position of the court strengthened by a reference to section 5998. Under that section, if the ■ company refuse to carry out the orders of the board the consideration of the questions of fact by the court may at once be challenged, but in case the company choose to appeal to the district court the findings of that court —a single judge — upon such questions of fact become final. This conclusion presents such an anomaly as to become incredible. I cannot believe that the legislature intended to give to the company such exclusive right to determine in what forum it would have its facts determined.